DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 16 July 2021 has been entered:
Claim(s) 1 is/are amended; 
In all, claim(s) 1-12 is/are pending and considered below. Otherwise noted in current Office Action below, Applicant’s amendments to the Specification, Drawings, and Claims have overcome objection and 35 U.S.C. 112(b) rejections, previously set forth in the Non-Final Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2009/027554 A1) in view of Ting (US 2012/0292066 A1).
Regarding claim 1, Young discloses a pneumatic tool (100) comprising:
a casing unit (110, 115, 120) having an air inlet passage (210, 230);
an air motor (125, 205) mounted in said casing unit (Fig. 7), and including a cylinder wall (260) that surrounds a motor axis (195) and that defines an air chamber (275), said cylinder wall having first and second air ports (280, 285, 290) that are in spatial communication with said air chamber (Figs. 3 and 7);
a rotary valve (135) mounted to said air motor and rotatable about a valve axis (195), said rotary valve having an opening and an intermediate passage (245) that spatially intercommunicates said opening with said air inlet passage of said casing unit (Fig. 8); and
a turning unit including (160) a ring member (160) that surrounds and is rotatably mounted to said casing unit (Figs. 2 & 6), said ring member being connected to said rotary valve (Figs. 6, 13, 15), such that rotation of said ring member relative to said casing unit drives said rotary valve to rotate about the valve axis relative to said air motor (para. [0039]-[0041]) among 
(240) and is clear of obstructions (“forward position” [0039]), 
a second-end position, where said opening is in spatial communication with said second air port (245) and is clear of obstructions, and (“reverse position” [0040])
at least one in-between position, where said opening is in spatial communication with one of said first and second air ports and is partially blocked (forward power reduction or “FPR position”, [0035] and [0041]).

Young does not disclose that the valve axis is parallel to and spaced apart from the motor axis.
However, Ting teaches that it is old and well known in the relevant pneumatic tool art that the valve axis (axis of the valve 2 including a valve rod 23, Figs. 1-2) is parallel to and spaced apart from the motor axis (axis of the pneumatic motor 1 including a cylinder 11 and a rotor 12, Fig. 2).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the pneumatic tool, as disclosed by Young, so that the valve axis is parallel to and spaced apart from the motor axis, as taught by Ting, with the motivation to provide better handle grip with a valve positioned by the switch to be pressed by the operator’s index finger (as shown in Fig. 1).


Regarding claim 2, Modified Young discloses the pneumatic tool as claimed in claim 1, wherein said cylinder wall of said air motor further has first and second air passages (280 & 285) that are respectively and directly connected to said first and second air ports ([0030] and Fig. 11), and a blocking surface that is formed between said first and second air passages (surface formed therebetween; see in Fig. 11 in conjunction with Fig. 6), said opening of said rotary valve being partially blocked by said blocking surface when said rotary valve is in said at least one in-between position ([0041]).
Regarding claim 3, Modified Young discloses the pneumatic tool as claimed in claim 2, wherein said casing unit further has a plurality of positioning portions (625, 626, 627), said turning unit further including a positioning subunit (535) that is mounted to said ring member and that detachably engages one of said positioning portions for positioning said rotary valve at a respective one of the first-end position, the second-end position, and the at least one in-between position ([0043]-[0044]).
Regarding claim 4, Modified Young discloses the pneumatic tool as claimed in claim 3, wherein: each of said positioning portions of said casing unit is configured as a groove (625, 626, and 627);
said ring member has a blind hole having an open end (a hole upon which 480 fits, Fig. 6); and
said positioning subunit includes a ball member (480) disposed at said open end of said blind hole of said ring member, and a resilient member disposed in said blind hole for biasing said ball member to detachably engage the one of said positioning portions (a portion connecting 480 to 135 is resiliently biasing 480 into the hole).
Regarding claim 5, Modified Young discloses the pneumatic tool as claimed in claim 3, wherein: said casing unit includes a front casing (110 and 120) and a rear casing (115) that are arranged along the motor axis (Figs. 1-2), said front casing having said positioning portions that are arranged angularly about the motor axis (para. [0043]), said rear casing being coupled to said front casing, and having said air inlet passage, said air motor being mounted in said rear casing (Figs. 1-2 and 8-9); and
said cylinder wall of said air motor further has an extending portion (210) that has said first and second air passages and said blocking surface, said rotary valve being mounted to said extending portion of said cylinder wall (Fig. 7).
Regarding claim 6, Modified Young discloses the pneumatic tool as claimed in claim 5, wherein: said rear casing further has a front end portion (front end portion thereof) connected to said front casing (Fig. 7); and
said ring member of said turning unit surrounds said front end portion and is disposed between said front and rear casings of said casing unit (Figs. 7-8).
Regarding claim 7, Modified Young discloses the pneumatic tool as claimed in claim 5, wherein said front casing of said casing unit further has a rear end portion (rear end portion thereof), said rear casing of said casing unit further having a front end portion (front end portion thereof) that is connected to said rear end portion of said front casing (Figs. 7-8), an outer surrounding (outer surrounding portion at the very front surrounding  120, Fig. 7) portion that surrounds said front end portion, and at least one notch that is formed in said outer surrounding portion (the notch at the end thereof), said ring member of said turning unit being rotatably clamped between said front end and outer surrounding portions and having at (outer surface of the outer surrounding portions, Figs. 7-8).
Regarding claim 8, Modified Young discloses the pneumatic tool as claimed in claim 7, wherein said at least one controlling portion of said ring member of said turning unit extends outwardly through said at least one notch of said rear casing of said casing unit (Figs. 7-8).
Regarding claim 9, Modified Young discloses the pneumatic tool as claimed in claim 8, wherein said outer surrounding portion of said rear casing of said casing unit is formed with two notches that are angularly spaced apart from each other (notches on top and bottom, Fig. 7), said ring member of said turning unit having two controlling portions that are exposed respectively from said notches (Figs. 7-8).
Regarding claim 10, Modified Young discloses the pneumatic tool as claimed in claim 7, wherein said outer surrounding portion of said rear casing of said casing unit is formed with two notches that are angularly spaced apart from each other (notches on top and bottom, Fig. 7), said ring member of said turning unit having two controlling portions that are exposed respectively from said notches (Figs. 7-8).
Regarding claim 11, Modified Young discloses the pneumatic tool as claimed in claim 1, wherein: said rotary valve further has a surrounding wall that surrounds the valve axis (420, see Fig. 6), that defines said intermediate passage, and that is formed with said opening, and two claw portions that protrude outwardly from said surrounding wall and that define an engaging notch therebetween ([0033] and Fig. 6); and
said ring member of said turning unit further has an engaging portion that movably engages said engaging notch (675, Fig. 6).
Regarding claim 12, Modified Young discloses a pneumatic tool as claimed in claim 11, wherein: said casing unit further has an air outlet passage (exhaust passage 620); and
said surrounding wall of said rotary valve is further formed with a slot that is in spatial communication with said air outlet passage such that air traveling through said air chamber of said air motor is allowed to be discharged through said slot and said air outlet passage ([0042]).

Response to Arguments
Applicant’s argument have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the arguments do not apply to the references being used in the current rejection (claim 1 is rejected as unpatentable over Young in view of Ting to make obvious the newly added limitation).
If Applicant wishes to further clarify the arguments and/or limitations, Examiner encourages Applicant to schedule a telephonic interview.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731